PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/345,991
Filing Date: 8 Nov 2016
Appellant(s): Kay et al.



__________________
Julie D. Hawk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/21/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, and 8 (claim set as filed on 12/24/2019) of Application No. 15/338,841 in view of Hassanein, and in further view of McGhee. The provisional double patenting rejection is being withdrawn in light of the notice of abandonment mailed on 09/24/2020 in the ‘841 application.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hassanein (US 2007/0275364 A1 - cited in the IDS filed on 11/09/2016) in view of Kravitz (US Patent no. 8,323,954).

(2) Response to Argument
In response to Appellant’s argument (on page 5 of the appeal brief) of “Thus, Kravitz does NOT teach that the switching between perfusate modes can be controlled automatically, but rather that the control of the system can be based on a user selected manual switching between modes”, this argument is not persuasive because there is reasonable suggested guidance in the 
In response to Appellant’s argument (on page 6 of the appeal brief) that “Neither of the references cited in the Final Rejection recognize the importance of measuring the resistance to fluid flow through the circuit, determining based on the resistance that the bodily organ is in the circuit, in response to that determination, switching to the perfusion mode to circulate fluid through the bodily organ”, this argument is not persuasive because the reference of Kravitz recognizes the importance of providing adequate oxygenation requirements and also monitoring the pressure parameters to preventing over-pressurization to avoid organ damage and thereby, Kravitz emphasizes on the viability of the organ by automatically monitoring organ resistance (pressure/flow) wherein “the perfusion process can be automatically controlled using a control program” (see Kravitz’ abstract & col. 4, lines 16-34). As stated in the prior Office action, Kravitz suggests that such automatic control allows a rapid and reliable response to perfusion conditions during operation using sensed condition such as changes in resistance to fluid pressure flow rates (see col. 34, lines 30-47) which would naturally happen once a bodily organ is connected in the primary teachings of Hassanein. Therefore, one of ordinary skill in the art would understand that the system needs to properly provide adequate perfusion to the bodily organ for the primary objective of “avoiding damage to an organ during perfusion while monitoring, sustaining and/or restoring the viability of the organ and preserving the organ for storage and/or transport” (see Kravitz’ abstract & col. 3, lines 39-43). Accordingly, to one of ordinary skill in the art, it would be readily apparent to automate Hassanein’s conventional 
In response to Appellant’s argument (on page 7 of the appeal brief) that “the automation of perfusion modes is NOT the same thing as having the system automatically switch to a particular mode. These things are fundamentally different”, this argument is not persuasive because, for the reasons of record, and further that Kravitz teaches a “In perfusion, organ perfusion pressure is preferably controlled in response to a sensor disposed in an end of tubing placed in the organ” (see the abstract of Kravitz). To one of ordinary skill in the art following the guidance of the cited arts, there is an understanding that the automated system would need to be switched to a perfusion mode to increase the perfusate flow rate (due to the natural vascular resistance of the organ) to properly oxygenate the organ otherwise, the organ would be deprived of oxygen leading to organ damage. Thus, Kravitz’s automated system can do this rapidly and reliably based on the sensed condition such as pressure/flow rate. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious (MPEP 2141.02). One cannot show non-obviousness by attacking 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        

Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653     

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                                        
                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.